 401318 NLRB No. 44FASHION CENTER DISTRICT MANAGEMENT1The Board has delegated its authority in this proceeding to athree-member panel.2See, e.g., Globe Security Systems, 137 NLRB 109 (1962), apply-ing a $50,000 nonretail standard to employers providing guard or se-
curity services. The Employer meets the Board's nonretail indirect
inflow standard.Fashion Center District Management and Local210, Production Merchandising and Distribu-
tion Employees Union, International Brother-
hood of Teamsters, AFL±CIO. Case AO±327August 17, 1995ADVISORY OPINIONBYCHAIRMANGOULDAND
MEMBERSBROWNINGANDTRUESDALEPursuant to Sections 102.98(a) and 102.99 of theNational Labor Relations Board's Rules and Regula-
tions, on August 1 and 14, 1995, respectively, Fashion
Center District Management (the Employer) filed a Pe-
tition for Advisory Opinion and a brief in support
thereof requesting an opinion about whether the Board
would assert jurisdiction over its operations under its
commerce standards. In pertinent part, the petition al-
leges as follows:1. A proceeding, Case SE±58954, filed by Local210, Production Merchandising and Distribution Em-
ployees Union, International Brotherhood of Team-
sters, AFL±CIO (Local 210) is currently pending be-
fore the New York State Employee Relations Board in
which an alleged question concerning representation
among certain guard and nonguard employees of the
Employer is being investigated.2. The Employer is a not-for-profit New York cor-poration with its principal place of business located at
249 West 39th Street, New York, New York, where it
has been engaged since 1993 in the operation of a
business improvement district, including provision of
security and sanitation services to retail and wholesale
businesses and others that reside within the district lo-
cated within the Fashion Center of mid-town Manhat-
tan.3. During the year ending June 30, 1995, a rep-resentative period, the Employer derived gross reve-
nues in excess of $1 million. During the same period,
the Employer purchased and received office equip-
ment, telephones, radios, uniforms, cleaning supplies,
street lights, print advertising, and other goods, mate-
rials, and services used in the course and conduct of
its business operations valued in excess of $50,000
from manufacturers, distributors and other suppliers lo-
cated outside the State of New York and/or from sup-
pliers located inside the State of New York who re-
ceived the foregoing from manufacturers and/or others
located outside the State of New York. In addition, the
Employer provides, on an annual basis, sanitation and
security services valued in excess of $50,000 on behalfof numerous apparel manufacturers, building owners,and other retail and nonretail businesses within theState of New York who themselves meet the Board's
various commerce standards and are subject to its ju-
risdiction.4. The NYSERB has made no findings with respectto the commerce data submitted by the Employer.5. There are no representation or unfair labor prac-tice proceedings involving the same labor dispute
pending before the Board.All parties were served with a copy of the Petitionfor Advisory Opinion. On August 1, 1995, the Union
filed a response in which it asserts that it does not dis-
pute the alleged commerce data, but that a question ex-
ists whether the Employer is a political subdivision ex-
empt from the Board's jurisdiction under Section 2(2)
of the Act. In support of its position the Union asserts
that the Employer is registered with the New York
State Attorney General's office as a charitable institu-
tion, formed within the meaning of Section 501(c)(3)
of the Internal Revenue Code to provide services for
the relief and support of the poor, harmless, and indi-
gent living within a certain geographical area in mid-
town New York City. The Union further asserts that
the Employer is established pursuant to New York
State general municipal law, section 980 et seq., which
permits a special tax to local businesses within particu-
lar geographical areas to raise funds for the ``Business
Improvement District.'' In addition, the Union asserts
that the voting members of the corporation include the
mayor of the City of New York, the comptroller of the
City of New York, the Borough president of Manhat-
tan County, and the New York City elected council
members representing the council district in which the
Employer is located.Having duly considered the matter,1the Board is ofthe opinion that, based on the Employer's undisputed
allegations, the Employer would satisfy the Board's
commerce standards.2We are unable in this proceed-ing to resolve the issue raised in the Union's response,
however, i.e., whether the Employer is a political sub-
division exempt from the Board's jurisdiction under
Section 2(2) of the Act. As the Union acknowledges,
such a determination would be inappropriate in the
context of this proceeding; the Board's advisory opin-
ion proceedings under Section 102.98(a) are designed 402DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3See St. Paul Ramsey Medical Center, 288 NLRB 913 (1988); andNarcotic & Drug Research, 288 NLRB 912 (1988).primarily to determine whether an employer's oper-ations meet the Board's commerce standards for assert-
ing jurisdiction.3Thus, while we are able to advise theEmployer that it satisfies the Board's monetary stand-ards for asserting jurisdiction, we are unable in this
proceeding to resolve the issue raised by the Union.